27 So.3d 800 (2010)
Jibri T. ARRINGTON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-2700.
District Court of Appeal of Florida, Second District.
February 19, 2010.
James Marion Moorman, Public Defender, and Kimberly Nolen Hopkins, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph H. Lee, Assistant Attorney General, Tampa, for Appellee.
ALTENBERND, Judge.
Jibri T. Arrington appeals his judgment and sentence of life without possibility of parole for first-degree felony murder. We *801 affirm. We write to illuminate the facts of this case, in part because two cases now pending before the United States Supreme Court involve teenagers who are serving sentences of life without parole in Florida. See Sullivan v. Florida, 987 So.2d 83 (Fla. 1st DCA 2008) (table decision) cert. granted, ___ U.S. ___, 129 S.Ct. 2157, 173 L.Ed.2d 1155 (2009), and Graham v. Florida, 982 So.2d 43 (Fla. 1st DCA 2008), cert. granted, ___ U.S. ___, 129 S.Ct. 2157, 173 L.Ed.2d 1155 (2009).
On April 23, 2007, Jibri Arrington was an eighth grade student at Haile Middle School in Sarasota County, having recently turned fifteen. Undoubtedly without a valid driver's license, he was driving a car at 1:00 a.m. because he was bored. In the car, Jibri Arrington had a .38 caliber handgun, which he had purchased for $10 on the street. He also had two passengers, Asa Peterson, who was nineteen years old, and Patrick Dawes, who was sixteen.
On that same night, Mara Bellavia and John Perrone were in a car trying to find a drug dealer from whom they could buy rock cocaine. This couple mistook the teenagers for drug dealers. Apparently on the spur of the moment, the teenagers decided to take advantage of the situation and rob the couple.
Jibri Arrington stayed behind the wheel of the car and the two older teenagers got out of the car. On the way out of the car, Patrick Dawes grabbed the handgun. Ms. Bellavia also got out of her car, and the two teenagers proceeded to rob her. They obtained $16 from Ms. Bellavia. When they tried to take her purse, she resisted. Mr. Perrone got out of the car to come to the aid of Ms. Bellavia. Patrick Dawes apparently dropped the gun; Jibri Arrington, still sitting in the car, directed Mr. Dawes to where the gun was located. Patrick Dawes then picked up the gun and killed Mr. Perrone. The two teenagers then got back into the car and Jibri Arrington drove them from the scene of the murder.
The three teenagers abandoned the car, but their fingerprints were identified in the vehicle. On May 2, 2007, Asa Peterson was the first to be arrested, and he confessed, explaining that Patrick Dawes had shot Mr. Perrone and that Jibri Arrington had been the driver. Jibri Arrington was also arrested. He gave a recorded statement telling essentially the same story.
The State initially charged Jibri Arrington as an adult with second-degree murder and robbery. Later he was indicted for first-degree premeditated murder. At trial, the jury was instructed on both premeditated murder and felony murder. The verdict form did not contain an option for felony murder and another for premeditated murder. The jury found him guilty of first-degree murder and also found that he did not actually possess a firearm during the commission of this offense. During the sentencing, the trial judge acknowledged that Jibri Arrington had not actually fired the gun and that he undoubtedly did not understand the law of felony murder at the time of this offense, but that under the law, Jibri Arrington was guilty of first-degree felony murder and that life without possibility of parole was the mandated sentence.
The records of the Department of Corrections indicate that the oldest perpetrator, Asa Peterson, is serving an eighteen-year term of imprisonment for second-degree murder, while the shooter, Patrick Dawes, is serving a twenty-five year sentence for second-degree murder.[1] Jibri Arrington's prior record included dispositions *802 for disorderly conduct when he was twelve and two simple batteries when he was thirteen and fourteen.
We have reviewed the record and conclude that the evidence supports a conviction for first-degree felony murder and that the trial court imposed the legally-required sentence.
Affirmed.
NORTHCUTT, J., and CASE, JAMES R., Associate Senior Judge, Concur.
NOTES
[1]  See generally Florida Department of Corrections, Inmate Population Information Search, http://www.dc.state.fl.us/ActiveInmates/ search.asp (last visited Feb. 17, 2010).